Opinion

PER CURIAM.
The petitioner, Darryl Hollis, appeals from the judgment of the habeas court dismissing his amended petition for a writ of habeas corpus. On appeal, he claims that the court abused its discretion in denying his petition for certification to appeal from the dismissal of his petition for a writ of habeas corpus. The petitioner’s statement of issues and his brief are limited to that single claim.1 The record is clear, however, that the court granted his petition for certification to appeal. Although the petitioner’s sole claim is unfounded in the record, we will review the entire *620record and the briefs to determine whether the judgment of the court should be reversed on its merits. See Mason v. Commissioner of Correction, 80 Conn. App. 142, 145, 832 A.2d 1216 (2003).
“For the petitioner to prevail on his [underlying] claim of ineffective assistance of counsel, he must establish both that his counsel’s performance was deficient and that there is a reasonable probability that, but for the counsel’s mistakes, the result of the proceeding would have been different.” White v. Commissioner of Correction, 58 Conn. App. 169, 170, 752 A.2d 1159 (2000), citing Strickland v. Washington, 466 U.S. 668, 694, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). After reviewing the record and briefs, we conclude that the petitioner has failed to sustain his burden.
The judgment is affirmed.

 Although the petitioner briefed only that issue, his brief does address, to some extent, the merits of his underlying claim of ineffective assistance of counsel.